Name: COMMISSION REGULATION (EC) No 1369/97 of 16 July 1997 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  plant product
 Date Published: nan

 No L 188/ 16 EN 17. 7. 97Official Journal of the European Communities COMMISSION REGULATION (EC) No 1369/97 of 16 July 1997 concerning Regulation (EC) No 1218/96 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania where these quantities exceed the quantities in the annual quota; whereas applications for import licences submitted )n 14 and 15 July 1997 for wheat from the Republic of Hungary relate to 7 710 244 tonnes and the maximum quantity which may be imported is 116 000 tonnes at a duty reduced bv 80 %. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 af 30 June 1992 on the common organization of the market in cereals f), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 9 :hereof, Whereas Commission Regulation (EC) No 1218/96 of 28 June 1996 relating to the partial exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Com ­ munity and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania (3), as ast amended by Regulation (EC) No 202/97 (4), specifies :he quantities of barley and common wheat originating in :he Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agreement concluded with those countries; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for -IAS ADOPTED THIS REGULATION: Article 1 Applications for licences for the 'Hungary' quota provided or in Regulation (EC) No 1218/96 at an import duty educed by 80 % for common wheat and durum wheat ailing within CN codes 1001 90 99 and 1001 10 00 ubmitted on 14 and 15 July 1997 and forwarded to the Commission, shall be accepted for the tonnages indicated herein multiplied by a coefficient of 0,015045. Article 2 [This Regulation shall enter into force nn 17 July 1 QQ7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1997. For the Commission Franz FISCHLER Member of- + Commission ') OJ No L 181 , 1 . 7. 1992, p. 21 . !) OJ No L 126, 24 . 5 . 1996, p . 37. ') OJ No L 161 , 29 . 6. 1996, p . 51 . ') OJ No L 31 , 1 . 2 . 1997, p . 64.